Citation Nr: 1633342	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  15-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus, which he asserts were caused by in-service acoustic trauma incurred during his duties as an ordnance officer.  The Board finds that an additional VA examination is necessary prior to adjudication of his claims.

The Veteran was afforded a VA audiological examination in April 2014.  At that time, the examiner confirmed that the Veteran had bilateral hearing loss for VA purposes but opined that it was not at least as likely as not related to service.  In support of that opinion, she stated that the Veteran's pre-enlistment and discharge audiograms indicated no shift in hearing and that it was likely that the change in his hearing was related to the aging process.  However, the examiner provided no explanation for why she believed that the Veteran's current hearing loss was due to aging rather than to the in-service noise exposure he has credibly described.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Regarding tinnitus, the 2014 VA examiner stated only that the Veteran did not report that condition.  However, it is unclear from the examination report whether she questioned the Veteran regarding tinnitus or whether she relied on his silence in reaching that conclusion.  Regardless, although the record does not currently include evidence establishing when the Veteran's tinnitus began, the statements he has submitted in support of his claim suggest he has experienced it at some point.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, in view of the foregoing deficiencies in the April 2014 examination, an additional VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The audiologist should consider values converted from ASA to ISO-ANSI units for the June 1953 and March 1959 audiograms of record.  Following review of the claims file, the audiologist should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss disability is related to his period of active duty service from July 1953 to April 1955, to include his conceded in-service acoustic trauma, or that a hearing loss disability manifested within a year of his separation from service?  Please explain why or why not, specifically discussing why his current hearing loss is/is not merely a delayed response to his in-service noise exposure.  

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's tinnitus is related to his period of active duty service from July 1953 to April 1955, to include his conceded in-service acoustic trauma, or that tinnitus manifested within a year of his separation from service?  Please explain why or why not.

In connection with issuing this opinion, please specifically ask the Veteran to describe the history and progression of his symptoms of tinnitus, including when those symptoms first began.  If the Veteran reports that his tinnitus began after service, please discuss why it is/is not merely a delayed response to his in-service noise exposure.

In rendering both opinions, please discuss the significance of the in-service noise exposure the Veteran has described and his report of ear, nose, or throat trouble on his April 1955 separation medical history report.  Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the opinions.

A discussion of the underlying reasons for any opinions expressed must be included in the audiologist's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the audiologist is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

2.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


